DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 05/20/2022:
Claims 1-3, 5-8, and 10-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Socha-Leialoha et al. (US20140309764).
Regarding claim 1, Bullen teaches an additive manufacturing apparatus (Abstract: Apparatuses and methods for…; Figure 1) comprising:
a support surface (structure 15; Figure 1) that supports an object (layer 348; Figure 1);
a manufacturing unit (laser deposition head 14; Figure 1) comprising a nozzle (nozzles
12; Figure 7) being changeable in orientation, the nozzle configured to move relative to
the support surface (Abstract: The nozzles may be translated or rotated with respect to the
target along or about multiple axes), eject powder (Abstract: Nozzles for propelling powder at a
target or structure), and output an energy ray (focused laser beam 340; Figure 1) to melt or
sinter the powder, thereby forming a layer of the object ([0012] nozzles preferably direct
powder entry into a melt pool formed by the laser on the target); and
a processor ([0040] standard mode of operation includes 2.5 axes of motion, computer
control) that changes a layer forming condition for the nozzle in accordance with a change in
the orientation of the nozzle ([0056] direction of the powder stream in the deposition process is
preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v)
and [0040] system dispenses metals in patterns preferably dictated by three- dimensional CAD
models. Guided by these computerized blueprints…). However, Bullen fails to teach wherein the processor changes, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle.
In the same field of endeavor pertaining to an adaptive additive manufacturing method,
Socha-Leialoha teaches wherein the processor changes, in accordance with a number of layers formed ([0038] The fabrication manager 116 may employ a number of approaches to locate regions of a surface perimeter having at least a certain degree of curvature… The fabrication manager reduces such a polygon by a thickness of the finishing non-planar material deposition passes (e.g., 2-3 layers) and adds this polygon to the list of polygons that will undergo non-planar passes and [0043] Step 302 commences the example steps and proceeds to step 304 where a layer of model data for the three-dimensional object is selected. As described herein, the model data defines regions (e.g., geometric polygons) of the three-dimensional object to facilitate manufacturing of that object. Step 304 also is directed to generating instructions for fabricating the layer, which when executed on the device, cause components of the device to deposit material along contours and interior areas of the layer; where the fabrication manager creates with a polygon, for example, planar and non-planar regions, the model data will determine the locations of the non-planar regions to be deposited to form the polygon based on the number of layers that have been formed; Also see “Response to Arguments” below), how to calculate an amount of change in the layer forming condition ([0045] If step 308 decides to adapt the material deposition process based upon a surface geometry, step 308 returns to step 306 with one or more modified material deposition parameters, such as a modified layer height, a modified sub-layer height, or a modified material width) from the change in the orientation of the nozzle ([0037] An alternative approach may modulate the material height by moving an extruder apparatus vertically while extruding material and [0057] When depositing material along the tool head path, the fabrication device may dynamically adjust an extruder nozzle position along a z-axis coordinate and/or an x-coordinate within the non-planar line 906, resulting in diagonal and/or curved movement of the extruder nozzle). Employing an adaptive additive manufacturing method may result in improved surface quality and/or reduced/eliminated visible errors ([0024] may result in improved surface quality and/or reduced/eliminated visible errors).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the processor of Bullen change the layer forming
condition based on the number of layers formed, wherein the processor changes, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle, as taught by Socha- Leialoha, for the benefit of improving surface quality and/or reducing/eliminated visible errors.
Regarding claim 2, Bullen modified with Socha-Leialoha teaches the additive manufacturing apparatus according to claim 1. Further, Bullen teaches wherein the layer forming condition includes at least one of… an amount of the powder ejected from the nozzle per unit time ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.).
Regarding claim 6, Bullen teaches an additive manufacturing method (Abstract: Apparatuses and methods for…) comprising:
moving a nozzle relative to a support surface (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes), ejecting powder from the nozzle (Abstract: Nozzles for propelling powder at a target or structure), and outputting an energy ray from the nozzle to melt or sinter the powder, thereby forming a layer of an object ([0017] form a first material in a first region of the target with a laser beam having a first energy density), the object that is supported by the support surface ([0014] building an overhang on a target);
changing an orientation of the nozzle ([0016] translating the nozzles relative to the structure along at least one linear axis or rotating the nozzles relative to the structure along at least one rotational axis); and
changing a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle ([0056] direction of the powder stream in the deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v).
However, Bullen fails to teach the method changing, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle.
In the same field of endeavor pertaining to an adaptive additive manufacturing method, Socha-Leialoha teaches wherein the method changes, in accordance with a number of layers formed ([0038] The fabrication manager 116 may employ a number of approaches to locate regions of a surface perimeter having at least a certain degree of curvature… The fabrication manager reduces such a polygon by a thickness of the finishing non-planar material deposition passes (e.g., 2-3 layers) and adds this polygon to the list of polygons that will undergo non-planar passes and [0043] Step 302 commences the example steps and proceeds to step 304 where a layer of model data for the three-dimensional object is selected. As described herein, the model data defines regions (e.g., geometric polygons) of the three-dimensional object to facilitate manufacturing of that object. Step 304 also is directed to generating instructions for fabricating the layer, which when executed on the device, cause components of the device to deposit material along contours and interior areas of the layer; where the fabrication manager creates with a polygon, for example, planar and non-planar regions, the model data will determine the locations of the non-planar regions to be deposited to form the polygon based on the number of layers that have been formed; Also see “Response to Arguments” below), how to calculate an amount of change in the layer forming condition ([0045] If step 308 decides to adapt the material deposition process based upon a surface geometry, step 308 returns to step 306 with one or more modified material deposition parameters, such as a modified layer height, a modified sub-layer height, or a modified material width) from the change in the orientation of the nozzle ([0037] An alternative approach may modulate the material height by moving an extruder apparatus vertically while extruding material and [0057] When depositing material along the tool head path, the fabrication device may dynamically adjust an extruder nozzle position along a z-axis coordinate and/or an x-coordinate within the non-planar line 906, resulting in diagonal and/or curved movement of the extruder nozzle). Employing an adaptive additive manufacturing method may result in improved surface quality and/or reduced/eliminated visible errors ([0024] may result in improved surface quality and/or reduced/eliminated visible errors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen change the layer forming condition based on the number of layers formed, wherein the method changes, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle, as taught by Socha- Leialoha, for the benefit of improving surface quality and/or reducing/eliminated visible errors.
Regarding claim 7, Bullen modified with Socha-Leialoha teaches the additive
manufacturing method according to claim 6. Further, Bullen teaches wherein the layer forming
condition includes at least one of… an amount of the powder ejected from the nozzle per unit
time ([0048] by increasing this angle, the degree of overhang that is achievable is increased.
The overhang is determined by the surface tension of the material, the speed of deposition,
etc.).

Claim(s) 1, 2, 6, 7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Ryan (US20170173884).
Regarding claim 1, Bullen teaches an additive manufacturing apparatus (Abstract: Apparatuses and methods for…; Figure 1) comprising:
a support surface (structure 15; Figure 1) that supports an object (layer 348; Figure 1);
a manufacturing unit (laser deposition head 14; Figure 1) comprising a nozzle (nozzles 12; Figure 7) being changeable in orientation, the nozzle configured to move relative to the support surface (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes), eject powder (Abstract: Nozzles for propelling powder at a target or structure), and output an energy ray (focused laser beam 340; Figure 1) to melt or sinter the powder, thereby forming a layer of the object ([0012] nozzles preferably direct powder entry into a melt pool formed by the laser on the target); and
a processor ([0040] standard mode of operation includes 2.5 axes of motion, computer control) that changes a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle ([0056] direction of the powder stream in the deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v) and [0040] system dispenses metals in patterns preferably dictated by three- dimensional CAD models. Guided by these computerized blueprints…). However, Bullen fails to teach wherein the processor changes, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle.
In the same field of endeavor pertaining to an adaptive additive manufacturing method, Ryan teaches wherein the processor changes, in accordance with a number of layers formed ([0022] Controller 130, which can be a general purpose or special purpose controller, can be connected to memory (not shown) for storing various parameters or instructions configured to operate the system 100A… [0035] Illustration 604 depicts a plurality of 2D layers formed to represent a fin of the dolphin. The plurality of 2D layers may have been formed by the controller 130 executing G-code instructions generated in block 508 of the process 500; the instructions will know based on the number of layers formed the position of the layer being formed and, therefore, what instructions are required to form the layer currently being formed. For example, the instructions will need to know that a certain number of layers are formed to form the fin shown in illustration 604 of Figure 6 before the printing instructions move on to a different fin of the dolphin shown in 602), how to calculate an amount of change in the layer forming condition ([0034] the process determines flow modifications and adds or modifies G-code instructions with this information. In one embodiment, when the path includes one or more corners, the rate of flow of the material can be adjusted in order to deposit the material accurately and efficiently) from the change in the orientation of the nozzle ([0027] Along with the nozzle being rotated to trace the curved path, the rate of material flow is decreased in order to not overfill or deposit excessive amount of the material (which can result in one or more blobs of material) and [0034] process 500 determines rotation angle data and adds rotation instructions to the G-code. In one embodiment, rotation or R axis for rotating the extruder is added to the X, Y, and Z axis… when the path includes one or more corners, the nozzle of the extruder can be rotated into and out of the corner in order to deposit the material accurately and efficiently). Changing how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle allows for accurate and efficient material deposition of curved surfaces while reducing the number of passes needed to generate a 3D object ([0019] the head is rotated to accurately trace a path along which the material is deposited thereby reducing the number of passes needed to generate a 3D object).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the processor of Bullen change, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle, as taught by Ryan, for the benefit of accurately and efficiently depositing material to form curved surfaces while reducing the number of passes needed to generate a 3D object.
Regarding claim 2, Bullen modified with Ryan teaches the additive manufacturing apparatus according to claim 1. Further, Bullen teaches wherein the layer forming condition includes at least one of… an amount of the powder ejected from the nozzle per unit time ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.).
Regarding claim 6, Bullen teaches an additive manufacturing method (Abstract: Apparatuses and methods for…) comprising:
moving a nozzle relative to a support surface (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes), ejecting powder from the nozzle (Abstract: Nozzles for propelling powder at a target or structure), and outputting an energy ray from the nozzle to melt or sinter the powder, thereby forming a layer of an object ([0017] form a first material in a first region of the target with a laser beam having a first energy density), the object that is supported by the support surface ([0014] building an overhang on a target);
changing an orientation of the nozzle ([0016] translating the nozzles relative to the structure along at least one linear axis or rotating the nozzles relative to the structure along at least one rotational axis); and
changing a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle ([0056] direction of the powder stream in the deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v).
However, Bullen fails to teach the method changing, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle.
	In the same field of endeavor pertaining to an adaptive additive manufacturing method, Ryan teaches changing, in accordance with a number of layers formed ([0022] Controller 130, which can be a general purpose or special purpose controller, can be connected to memory (not shown) for storing various parameters or instructions configured to operate the system 100A… [0035] Illustration 604 depicts a plurality of 2D layers formed to represent a fin of the dolphin. The plurality of 2D layers may have been formed by the controller 130 executing G-code instructions generated in block 508 of the process 500; the instructions will know based on the number of layers formed the position of the layer being formed and, therefore, what instructions are required to form the layer currently being formed. For example, the instructions will need to know that a certain number of layers are formed to form the fin shown in illustration 604 of Figure 6 before the printing instructions move on to a different fin of the dolphin shown in 602), how to calculate an amount of change in the layer forming condition ([0034] the process determines flow modifications and adds or modifies G-code instructions with this information. In one embodiment, when the path includes one or more corners, the rate of flow of the material can be adjusted in order to deposit the material accurately and efficiently) from the change in the orientation of the nozzle ([0027] Along with the nozzle being rotated to trace the curved path, the rate of material flow is decreased in order to not overfill or deposit excessive amount of the material (which can result in one or more blobs of material) and [0034] process 500 determines rotation angle data and adds rotation instructions to the G-code. In one embodiment, rotation or R axis for rotating the extruder is added to the X, Y, and Z axis… when the path includes one or more corners, the nozzle of the extruder can be rotated into and out of the corner in order to deposit the material accurately and efficiently). Changing how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle allows for accurate and efficient material deposition of curved surfaces while reducing the number of passes needed to generate a 3D object ([0019] the head is rotated to accurately trace a path along which the material is deposited thereby reducing the number of passes needed to generate a 3D object).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen change, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle, as taught by Ryan, for the benefit of accurately and efficiently depositing material to form curved surfaces while reducing the number of passes needed to generate a 3D object.
Regarding claim 7, Bullen modified with Ryan teaches the additive manufacturing method according to claim 6. Further, Bullen teaches wherein the layer forming condition includes at least one of… an amount of the powder ejected from the nozzle per unit time ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.).
Regarding claim 11, Bullen modified with Ryan teaches the additive manufacturing method according to claim 6. However, Bullen modified with Ryan fails to teach the apparatus further comprising: detecting the change in the orientation of the nozzle, wherein changing the layer forming condition comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the apparatus (3D printing system 100A; Figure 1A) further comprising: detecting the change in the orientation of the nozzle ([0034] process 500 determines rotation angle data and adds rotation instructions to the G-code), wherein the changing the layer forming condition comprises changing the layer forming condition ([0034] block 508, the process determines flow modifications and adds or modifies G-code instructions with this information) on the basis of a result of detection of the change in the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications). The apparatus of Ryan enables an increased printing speed ([0054] printing system can advantageously enable at least 3-10 times increase in printing speed when compared to existing printing systems).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Bullen modified with Ryan further comprise: detecting the change in the orientation of the nozzle, wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle, as taught by Ryan, for the benefit of increased printing speed.
Regarding claim 12, Bullen modified with Ryan teaches the additive manufacturing method according to claim 6. However, Bullen modified with Ryan fails to teach the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications; see process 500 in Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen modified with Ryan further comprise: extracting information on the orientation of the nozzle from numerical control information for forming the layer, as taught by Ryan, for the benefit of increased printing speed, as discussed in claim 11.
Regarding claim 13, Bullen modified with Ryan teaches the additive manufacturing method according to claim 6. However, Bullen modified with Ryan fails to teach the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing the layer forming condition comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the method further comprising: extracting information on then orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the changing the layer forming condition comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications; see process 500 in Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen modified with Ryan further comprise: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing the layer condition comprises changing the layer forming condition in the numerical control information, as taught by Ryan, for the benefit of increased printing speed, as discussed in claim 11.
Regarding claim 14, Bullen teaches a computer program product including programmed instructions ([0040] layer is built to the CAD geometric specifications), wherein the instructions, when executed by a computer ([0056] deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v) and [0040] Guided by these computerized blueprints…), cause the computer to perform:
changing a layer forming condition for a nozzle in accordance with a change in orientation of the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc…), the nozzle that is changeable in orientation and moves (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes) relative to a support surface (structure 15; Figure 1) that supports an object (layer 348; Figure 1), ejects powder (Abstract: Nozzles for propelling powder at a target or structure), and outputs an energy ray (focused laser beam 340; Figure 1) to melt or sinter the powder, thereby forming a layer of the object ([0012] nozzles preferably direct powder entry into a melt pool formed by the laser on the target). However, Bullen fails to teach the computer program product includes programmed instructions embodied in and stored on a non-transitory computer readable medium that causes the computer to perform changing, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle.
In the same field of endeavor pertaining to an adaptive additive manufacturing apparatus, Ryan a computer program product including programmed instructions embodied in and stored on a non-transitory computer readable medium ([0058] The software and/or firmware can be stored on a non- transitory computer readable storage, such as for example in internal or external memory) that causes to perform changing, in accordance with a number of layers formed ([0022] Controller 130, which can be a general purpose or special purpose controller, can be connected to memory (not shown) for storing various parameters or instructions configured to operate the system 100A… [0035] Illustration 604 depicts a plurality of 2D layers formed to represent a fin of the dolphin. The plurality of 2D layers may have been formed by the controller 130 executing G-code instructions generated in block 508 of the process 500; the instructions will know based on the number of layers formed the position of the layer being formed and, therefore, what instructions are required to form the layer currently being formed. For example, the instructions will need to know that a certain number of layers are formed to form the fin shown in illustration 604 of Figure 6 before the printing instructions move on to a different fin of the dolphin shown in 602), how to calculate an amount of change in the layer forming condition ([0034] the process determines flow modifications and adds or modifies G-code instructions with this information. In one embodiment, when the path includes one or more corners, the rate of flow of the material can be adjusted in order to deposit the material accurately and efficiently) from the change in the orientation of the nozzle ([0027] Along with the nozzle being rotated to trace the curved path, the rate of material flow is decreased in order to not overfill or deposit excessive amount of the material (which can result in one or more blobs of material) and [0034] process 500 determines rotation angle data and adds rotation instructions to the G-code. In one embodiment, rotation or R axis for rotating the extruder is added to the X, Y, and Z axis… when the path includes one or more corners, the nozzle of the extruder can be rotated into and out of the corner in order to deposit the material accurately and efficiently). Changing how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle allows for accurate and efficient material deposition of curved surfaces while reducing the number of passes needed to generate a 3D object ([0019] the head is rotated to accurately trace a path along which the material is deposited thereby reducing the number of passes needed to generate a 3D object).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer product of Bullen cause the computer to change, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle, as taught by Ryan, for the benefit of accurately and efficiently depositing material to form curved surfaces while reducing the number of passes needed to generate a 3D object.
Regarding claim 15, Bullen modified with Ryan teaches the computer program product according to claim 14. However, Bullen modified Ryan fails to teach wherein the instructions cause the computer to further perform: detecting the change in the orientation of the nozzle, wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches wherein the instructions cause the computer to further perform: detecting the change in the orientation of the nozzle ([0034] process 500 determines rotation angle data and adds rotation instructions to the G-code), wherein the changing the layer forming condition comprises changing the layer forming condition ([0034] block 508, the process determines flow modifications and adds or modifies G-code instructions with this information) on the basis of a result of detection of the change in the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the instructions of Bullen modified with Ryan to cause the computer to further perform: detecting the change in the orientation of the nozzle, wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.
Regarding claim 16, Bullen modified with Ryan teaches the computer program product according to claim 14. However, Bullen modified with Ryan fails to teach wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the computer further performs: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the changing the layer forming condition comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications; see process 500 in Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer of Bullen modified with Ryan to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.
Regarding claim 17, Bullen modified with Ryan teaches the computer program product according to claim 14. However, Bullen modified with Ryan fails to teach wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the layer forming condition changing comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the changing the layer forming condition comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle ([0034] G-code generated in block 504 can be recomputed, such as recomputed recursively, based on the rotation angle data and flow modifications; see process 500 in Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer of Bullen modified with Ryan further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer and changing the layer forming condition in the numerical control information, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.
Regarding claim 18, Bullen modified with Ryan teaches the additive manufacturing apparatus according to claim 1. However, Bullen modified with Ryan fails to teach the apparatus further comprising a storage which stores a plurality of functions, wherein the processor selects one of the plurality of functions stored in the storage in accordance with the number of layers formed, and the processor calculates the amount of change in the layer forming condition from the change in the orientation of the nozzle, by the selected one of the plurality of functions.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the apparatus further comprising a storage which stores a plurality of functions ([0058] software and/or firmware can be stored on a non-transitory computer readable storage, such as for example in internal or external memory), wherein the processor selects one of the plurality of functions stored in the storage in accordance with the number of layers formed ([0040] determine the outside edge and generate material fill patterns using specified density, which can be set by a user. This generated rate of flow can be adjusted by taking into account areas of overlap when using the inside of the curve as the reference point or areas of void when using the outside of the curve as the reference point; flow modifications for printing inside of the curve as the reference point will have one function considering areas of overlap while printing outside of the curve as the reference point will have another function considering areas of void; see print areas inside and outside curve in Figure 6.  A function is selected based on whether printing outside or inside the curve. A processor would need to know how many layers have been formed to then determine the location of the layer currently being printed such that the instructions for the layer currently being printed are carried out. For example, if the fin of Figure 6 is to have a designated height then the processor would need to know how many layers have been printed before reaching a layer that will vary in curvature), and the processor calculates the amount of change in the layer forming condition from the change in the orientation of the nozzle, by the selected one of the plurality of functions ([0040] Increase in the overlap can correspond to a decrease in the rate of flow in order to prevent overfill in the overlap. For example, suppose that the nozzle traces the segments illustrated in 608a from top to bottom. At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is decreased to 50% and then to 10% to account for the increase in the overlap 628 between the areas 622 and 624 and [0041] Rate of flow of the material should be increased in order to prevent underfill in the area of the void. For example, suppose that the nozzle traces the segments illustrated in 608b from top to bottom. At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is increased to 120% and then to 150% to account for the increasing void in the area 638).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Bullen modified with Ryan further comprising a storage which stores a plurality of functions, wherein the processor selects one of the plurality of functions stored in the storage in accordance with the number of layers formed, and the processor calculates the amount of change in the layer forming condition from the change in the orientation of the nozzle, by the selected one of the plurality of functions, as taught by Ryan, for the benefit of accurately and efficiently depositing material to form curved surfaces while reducing the number of passes needed to generate a 3D object, as discussed in the rejection of claim 1.
Regarding claim 19, Bullen modified with Ryan teaches the additive manufacturing method according to claim 6. However, Bullen modified with Ryan fails to teach wherein the changing the layer forming condition for the nozzle in accordance with the change in the orientation of the nozzle includes calculating the amount of change in the layer forming condition from the change in the orientation of the nozzle by using one of a plurality of functions stored in a storage, and the changing how to calculate the amount of change in the layer forming condition includes changing the function used in the calculating the amount of change in the layer forming condition to another of the plurality of functions stored in the storage in accordance with the number of layers formed.
In the same field of endeavor pertaining to an adaptive additive manufacturing method, Ryan teaches wherein the changing the layer forming condition for the nozzle in accordance with the change in the orientation of the nozzle includes calculating the amount of change in the layer forming condition from the change in the orientation of the nozzle by using one of a plurality of functions stored in a storage ([0040] determine the outside edge and generate material fill patterns using specified density, which can be set by a user. This generated rate of flow can be adjusted by taking into account areas of overlap when using the inside of the curve as the reference point or areas of void when using the outside of the curve as the reference point; flow modifications for printing inside of the curve as the reference point will have one function considering areas of overlap while printing outside of the curve as the reference point will have another function considering areas of void; see print areas inside and outside curve in Figure 6.  A function is selected based on whether printing outside or inside the curve), and the changing how to calculate the amount of change in the layer forming condition includes changing the function used in the calculating the amount of change in the layer forming condition to another of the plurality of functions stored in the storage ([0040] Increase in the overlap can correspond to a decrease in the rate of flow in order to prevent overfill in the overlap. For example, suppose that the nozzle traces the segments illustrated in 608a from top to bottom. At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is decreased to 50% and then to 10% to account for the increase in the overlap 628 between the areas 622 and 624 and [0041] Rate of flow of the material should be increased in order to prevent underfill in the area of the void. For example, suppose that the nozzle traces the segments illustrated in 608b from top to bottom. At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is increased to 120% and then to 150% to account for the increasing void in the area 638) in accordance with the number of layers formed (A processor would need to know how many layers have been formed to then determine the location of the layer currently being printed such that the instructions for the layer currently being printed are carried out. For example, if the fin of Figure 6 is to have a designated height then the processor would need to know how many layers have been printed before reaching a layer that will vary in curvature).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the changing the layer forming condition for the nozzle of Bullen modified with Ryan include calculating the amount of change in the layer forming condition from the change in the orientation of the nozzle by using one of a plurality of functions stored in a storage, and the changing how to calculate the amount of change in the layer forming condition, as taught by Ryan, for the benefit of accurately and efficiently depositing material to form curved surfaces while reducing the number of passes needed to generate a 3D object, as discussed in the rejection of claim 6.
Regarding claim 20, Bullen modified with Ryan teaches the computer program product according to claim 14. However, Bullen modified with Ryan fails to teach wherein the changing the layer forming condition for the nozzle in accordance with the change in the orientation of the nozzle includes calculating the amount of change in the layer forming condition from the change in the orientation of the nozzle by using one of a plurality of functions stored in a storage, and the changing how to calculate the amount of change in the layer forming condition includes changing the function used in the calculating the amount of change in the layer forming condition to another of the plurality of functions stored in the storage in accordance with the number of layers formed.
In the same field of endeavor pertaining to an adaptive additive manufacturing method, Ryan teaches wherein the changing the layer forming condition for the nozzle in accordance with the change in the orientation of the nozzle includes calculating the amount of change in the layer forming condition from the change in the orientation of the nozzle by using one of a plurality of functions stored in a storage ([0040] determine the outside edge and generate material fill patterns using specified density, which can be set by a user. This generated rate of flow can be adjusted by taking into account areas of overlap when using the inside of the curve as the reference point or areas of void when using the outside of the curve as the reference point; flow modifications for printing inside of the curve as the reference point will have one function considering areas of overlap while printing outside of the curve as the reference point will have another function considering areas of void; see print areas inside and outside curve in Figure 6.  A function is selected based on whether printing outside or inside the curve), and the changing how to calculate the amount of change in the layer forming condition includes changing the function used in the calculating the amount of change in the layer forming condition to another of the plurality of functions stored in the storage ([0040] Increase in the overlap can correspond to a decrease in the rate of flow in order to prevent overfill in the overlap. For example, suppose that the nozzle traces the segments illustrated in 608a from top to bottom. At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is decreased to 50% and then to 10% to account for the increase in the overlap 628 between the areas 622 and 624 and [0041] Rate of flow of the material should be increased in order to prevent underfill in the area of the void. For example, suppose that the nozzle traces the segments illustrated in 608b from top to bottom. At the top, the rate of flow can be set to 100% as the path is relatively straight. As the bend in the curve is approached and the nozzle is rotated into the curve, the rate of flow is increased to 120% and then to 150% to account for the increasing void in the area 638) in accordance with the number of layers formed (A processor would need to know how many layers have been formed to then determine the location of the layer currently being printed such that the instructions for the layer currently being printed are carried out. For example, if the fin of Figure 6 is to have a designated height then the processor would need to know how many layers have been printed before reaching a layer that will vary in curvature).

Claims 3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095) and Socha-Leialoha et al. (US20140309764), as applied to claims 1 and 6, and further in view of Novikov et al. (US20140284832).
Regarding claim 3, Bullen modified with Socha-Leialoha teaches the additive manufacturing apparatus according to claim 1. Further, Bullen teaches wherein varying the inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface varies the powder deposition rate from the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.). However, Bullen modified with Ryan fails to teach wherein the processor changes, in response to an increase in an inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface, the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a nozzle being changeable in orientation, Novikov teaches wherein the processor changes the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition ([0078] Control features preferably include a possibility to increase or decrease the normal speed of the extrusion in order to increase or decrease the thickness of the formed curve… FIG. 8 (C) the curve 14 was formed with double of the normal extrusion speed resulting in increased thickness comparing to the normal thickness). The apparatus of Novikov forms a series of three-dimensional curves without additional support material ([0015] allowing their formation by a series of three-dimensional curves… without need of additional support material which is required by most of existing methods).
Where Bullen teaches varying the inclination angle of the orientation of the nozzle varies the powder deposition rate from the nozzle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the processor of Bullen modified with Socha-Leialoha change the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition, as taught by Novikov, for the benefit of forming a series of three-dimensional curves without additional support material.
Regarding claim 8, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. Further, Bullen teaches wherein varying the inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface varies the powder deposition rate from the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.). However, Bullen modified with Ryan fails to teach wherein the changing the layer forming condition comprises changing, in response to an increase in an inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface, the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a nozzle being changeable in orientation, Novikov teaches wherein the condition changing comprises changing the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition ([0078] Control features preferably include a possibility to increase or decrease the normal speed of the extrusion in order to increase or decrease the thickness of the formed curve… FIG. 8 (C) the curve 14 was formed with double of the normal extrusion speed resulting in increased thickness comparing to the normal thickness).
Where Bullen teaches varying the inclination angle of the orientation of the nozzle varies the powder deposition rate from the nozzle, it would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to have Bullen modified with Socha-Leialoha’s step of changing a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle comprise changing the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition, as taught by Novikov, for the benefit of forming a series of three-dimensional curves without additional support material, as discussed in claim 3.

Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al.
(US20060003095) and Socha-Leialoha et al. (US20140309764), as applied to claims 1 and 6, and
further in view of Maev et al. (WO2018033859).
Regarding claim 5, Bullen modified with Socha-Leialoha teaches the additive manufacturing apparatus according to claim 1. However, Bullen modified with Socha-Leialoha fails to teach the apparatus further comprising: a measuring unit configured to measure a shape of the layer, wherein the processor changes the layer forming condition on the basis of a result of measurement by the measuring unit.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a nozzle ejecting powder, Maev teaches a measuring unit ([0005] real-time information from 4 digital cameras perform image analysis) configured to measure a shape of the layer ([0033] Step 505 includes the determination of the geometry of deposition using a camera, such as, for example, an infrared digital camera), wherein the processor changes the layer forming condition on the basis of a result of measurement by the measuring unit ([0033] Step 507 includes automatically adjusting one or more parameters of DFCS build up process during material deposition based upon targeted geometry of the 3D printed component). The apparatus and method of Maev improves the geometrical accuracy of the fabricated object and simultaneously provides a desired dense microstructure ([0034] improves the geometrical accuracy of fabricated bulk structural elements and simultaneously provides the desired dense microstructure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Bullen modified with Socha-Leialoha further comprise the measuring unit of Maev, for the benefit of improving the geometrical accuracy of the fabricated object and simultaneously providing a desired dense microstructure.
Regarding claim 10, Bullen modified with Socha-Leialoha teaches the additive manufacturing method according to claim 6. However, Bullen modified with modified with Socha-Leialoha fails to teach the method further comprising: measuring a shape of the layer; and changing the layer forming condition on the basis of a result of a measurement of the shape of the layer.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a nozzle ejecting powder, Maev teaches the method further comprising: measuring a shape of the layer ([0033] Step 505 includes the determination of the geometry of deposition using a camera, such as, for example, an infrared digital camera); and changing the layer forming condition on the basis of a result of a measurement of the shape of the layer ([0033] Step 507 includes automatically adjusting one or more parameters of DFCS build up process during material deposition based upon targeted geometry of the 3D printed component ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen modified with Socha-
Leialoha further comprise measuring a shape of the layer; and changing the layer forming condition on the basis of a result of a measurement of the shape of the layer, as taught by Maev, for the benefit of improving the geometrical accuracy of the fabricated object and simultaneously providing a desired dense microstructure, as discussed in claim 5.

Response to Arguments
Applicant's arguments filed 05/20/2022 on pg. 9-10, argued that Socha-Leialoha does not teach the limitation “how to calculate an amount of change in the layer forming condition from the change in the orientation of the nozzle”. The aforementioned argument has been fully considered but is not persuasive. As noted in the Interview Summary and the Advisory Action mailed 05/09/2022, the Examiner respectfully does not believe the amendment filed 05/20/2022 overcomes the rejection under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Socha-Leialoha et al. (US20140309764).
As previously discussed in the Office Action mailed 01/20/2022, Socha-Leialoha teaches wherein the processor changes, in accordance with a number of layers formed, how to calculate an amount of change in the layer forming condition. The object formed in Socha-Leialoha comprises planar and non-planar regions. When transitioning from building the non-planar to the planar region of an object being built, for example, a set of instructions needs to know the location of the next layer to be built ([0038] The fabrication manager 116 may employ a number of approaches to locate regions of a surface perimeter having at least a certain degree of curvature) and to, therefore, carry out the instructions associated with the respective next layer to be built. Knowing the location of the next layer to be built requires that the processor know the number of layers that were previously built, and therefore, the processor change will occur in accordance with a number of layers formed. 
Further, the processor will need to change how it calculates the amount of change in the layer forming condition when transitioning from a non-planar to planar build region ([0045] If step 308 decides to adapt the material deposition process based upon a surface geometry, step 308 returns to step 306 with one or more modified material deposition parameters, such as a modified layer height, a modified sub-layer height, or a modified material width). Non-planar regions tend to have reduced material height that is deposited ([0033] each layer having at least a portion of a non-planar region may be transformed into a layer of reduced height such that the set of paths generated for the non-planar region more accurately follow the curved surface geometry of the object 112), and this height is modulated by the nozzle orientation ([0037] An alternative approach may modulate the material height by moving an extruder apparatus vertically while extruding material and [0057] When depositing material along the tool head path, the fabrication device may dynamically adjust an extruder nozzle position along a z-axis coordinate and/or an x-coordinate within the non-planar line 906, resulting in diagonal and/or curved movement of the extruder nozzle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743